DETAILED ACTION
The office action is a response to an application filed on  March 14, 2021, wherein claim 1 is  cancelled, claims 2-23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
1) means for determining
2) means for processing
3) means for selecting  in claim 22
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See paragraph [00202] Product 500 may include a non-transitory machine-readable storage medium 502 to store logic 504, which may be used, for example, to perform at least part of the functionality of devices 102 and/or 140 (FIG. 1), transmitters 118 and/or 148 (FIG. 1), receivers 116 and/or 146 (FIG. 1),.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu; hereafter) (US 20140016567 A1) in view of (Seok hereafter) (US 20150139207 A1).

Regarding Claim 2,  Lu teaches An apparatus comprising: 
memory circuitry (Lu;[Fig. 10]) and 
a processor comprising logic and circuitry configured to cause a beam tracking responder wireless communication station (STA) to: 
process a Physical layer (PHY) Protocol Data Unit (PPDU) from the beam tracking initiator STA (the owner of a transmit opportunity (the RD grantor) grants transmission rights (and thus a transmit opening) to a peer station (the RD grantee).), the PPDU comprising a beam tracking request (the media player 102 then sends a protocol data request 204) (Lu; [0040] The 802.11 standard defines a Reverse Direction (RD) protocol, through which the owner of a transmit opportunity (the RD grantor) grants transmission rights (and thus a transmit opening) to a peer station (the RD grantee). With reference to FIG. 2, consider a protocol (application) exchange over the 802.11 Media Access Control (MAC) and Physical (PHY) layers, in which the LCD 104 and the media player 102 desire to quickly exchange protocol packets, and employ the RD protocol. As shown in FIG. 2, prior to the protocol data request, the media player 102 streams HD audio/video 202 to the LCD 104 during TXOPs or SPs granted by the network. For the purposes of discussion, assume the media player 102 then sends a protocol data request 204, and the LCD 104 sends a protocol data response 206.); and
based on a comparison between a time period and the beam tracking time limit ([0036]...A response to the request for feedback  is required to be received in no greater than a specified time), select whether to allow the beam tracking responder STA to transmit a Beam Refinement Protocol (BRP) frame comprising feedback to the beam tracking initiator STA ([0036]...provide a way to facilitate a timely response), the time period is between a first time and a second time, the first time corresponding to the PPDU and the second time corresponding to the BRP frame ([0037]...The PPDU containing the feedback information is required to be received anywhere between the Short Interframe Spacing (SIFS) and BRPIFS (between 3 and 40 .mu.s) (Lu; [0036] ... A response to the request for feedback (i.e., the Link Measurement Response in 802.11 ad) is required to be received in no greater than a specified
time: the Beam Refinement Protocol Interframe  Spacing (BRPIFS) (defined as 40 .mu.s).
 The techniques described in this disclosure provide a way to facilitate a timely response.  [0037] ... stations to fine tune the transmit and receive antenna settings beyond sector granularity by sending (and using) training fields in-band with normal MAC frames. The PPDU containing the feedback information is required to be received anywhere between the Short Interframe Spacing (SIFS) and BRPIFS (between 3 and 40 .mu.s).
Lu fails to explicitly teach, determine a beam tracking time limit based on a value in a beam tracking time limit field from a beam tracking initiator STA; 
However, in the same field of endeavor, Seok teaches, determine a beam tracking time limit based on a value (Time Limit field may correspond to a time limit value)  in a beam tracking time limit field from a beam tracking initiator STA (Seok; [0247] ... the Time Limit field may be set to a value with respect to the short beacon frame transmission time limit. The Time Limit field may correspond to a time limit value (or timeout value) in which the STA can receive a short beacon frame (or waits to receive a short beacon frame) from the AP after transmitting the NDP probe request frame); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu to include the above recited limitations as taught by Seok in order to indicate the time limit for beacon (Seok; [0247]). 

Regarding Claim 18,  Lu teaches A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a beam tracking responder wireless communication station (STA) to:
process a Physical layer (PHY) Protocol Data Unit (PPDU) from the beam tracking initiator STA (the owner of a transmit opportunity (the RD grantor) grants transmission rights (and thus a transmit opening) to a peer station (the RD grantee).), the PPDU comprising a beam tracking request (the media player 102 then sends a protocol data request 204) (Lu; [0040] The 802.11 standard defines a Reverse Direction (RD) protocol, through which the owner of a transmit opportunity (the RD grantor) grants transmission rights (and thus a transmit opening) to a peer station (the RD grantee). With reference to FIG. 2, consider a protocol (application) exchange over the 802.11 Media Access Control (MAC) and Physical (PHY) layers, in which the LCD 104 and the media player 102 desire to quickly exchange protocol packets, and employ the RD protocol. As shown in FIG. 2, prior to the protocol data request, the media player 102 streams HD audio/video 202 to the LCD 104 during TXOPs or SPs granted by the network. For the purposes of discussion, assume the media player 102 then sends a protocol data request 204, and the LCD 104 sends a protocol data response 206.); and
based on a comparison between a time period and the beam tracking time limit ([0036]...A response to the request for feedback  is required to be received in no greater than a specified time), select whether to allow the beam tracking responder STA to transmit a Beam Refinement Protocol (BRP) frame comprising feedback to the beam tracking initiator STA ([0036]...provide a way to facilitate a timely response), the time period is between a first time and a second time, the first time corresponding  to the PPDU and the second time corresponding to the BRP frame ([0037]...The PPDU containing the feedback information is required to be received anywhere between the Short Interframe Spacing (SIFS) and BRPIFS (between 3 and 40 .mu.s) (Lu; [0036] ... A response to the request for feedback (i.e., the Link Measurement Response in 802.11 ad) is required to be received in no greater than a specified time: the Beam Refinement Protocol Interframe Spacing (BRPIFS) (defined as 40 .mu.s). The techniques described in this disclosure provide a way to facilitate a timely response.  [0037] ... stations to fine tune the transmit and receive antenna settings beyond sector granularity by sending (and using) training fields in-band with normal MAC frames. The PPDU containing the feedback information is required to be received anywhere between the Short Interframe Spacing (SIFS) and BRPIFS (between 3 and 40 .mu.s).
Lu fails to explicitly teach, determine a beam tracking time limit based on a value in a beam tracking time limit field from a beam tracking initiator STA; 
However, in the same field of endeavor, Seok teaches, determine a beam tracking time limit based on a value (Time Limit field may correspond to a time limit value)  in a beam tracking time limit field from a beam tracking initiator STA (Seok; [0247] ... the Time Limit field may be set to a value with respect to the short beacon frame transmission time limit. The Time Limit field may correspond to a time limit value (or timeout value) in which the STA can receive a short beacon frame (or waits to receive a short beacon frame) from the AP after transmitting the NDP probe request frame); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu to include the above recited limitations as taught by Seok in order to indicate the time limit for beacon (Seok; [0247]). 

Regarding Claim 22,  Lu teaches An apparatus for a beam tracking responder wireless communication station (STA), the apparatus comprising: 
means for processing a Physical layer (PHY) Protocol Data Unit (PPDU) from the beam tracking initiator STA (the owner of a transmit opportunity (the RD grantor) grants transmission rights (and thus a transmit opening) to a peer station (the RD grantee).), the PPDU comprising a beam tracking request (the media player 102 then sends a protocol data request 204) (Lu; [0040] The 802.11 standard defines a Reverse Direction (RD) protocol, through which the owner of a transmit opportunity (the RD grantor) grants transmission rights (and thus a transmit opening) to a peer station (the RD grantee). With reference to FIG. 2, consider a protocol (application) exchange over the 802.11 Media Access Control (MAC) and Physical (PHY) layers, in which the LCD 104 and the media player 102 desire to quickly exchange protocol packets, and employ the RD protocol. As shown in FIG. 2, prior to the protocol data request, the media player 102 streams HD audio/video 202 to the LCD 104 during TXOPs or SPs granted by the network. For the purposes of discussion, assume the media player 102 then sends a protocol data request 204, and the LCD 104 sends a protocol data response 206.); and
means for selecting based on a comparison between a time period and the beam tracking time limit ([0036]...A response to the request for feedback  is required to be received in no greater than a specified time), select whether to allow the beam tracking responder STA to transmit a Beam Refinement Protocol (BRP) frame comprising feedback to the beam tracking initiator STA ([0036]...provide a way to facilitate a timely response), the time period is between a first time and a second time, the first time corresponding to the PPDU and the second time corresponding to the BRP frame ([0037]...The PPDU containing the feedback information is required to be received anywhere between the Short Interframe Spacing (SIFS) and BRPIFS (between 3 and 40 .mu.s) (Lu; [0036] ... A response to the request for feedback (i.e., the Link Measurement Response in 802.11 ad) is required to be received in no greater than a specified time: the Beam Refinement Protocol
 Interframe Spacing (BRPIFS) (defined as 40 .mu.s). The techniques described in this disclosure provide a way to facilitate a timely response.  [0037] ... stations to fine tune the transmit and receive antenna settings beyond sector granularity by sending (and using) training fields in-band with normal MAC frames. The PPDU containing the feedback information is required to be received anywhere between the Short Interframe Spacing (SIFS) and BRPIFS (between 3 and 40 .mu.s).
Lu fails to explicitly teach, means for determining a beam tracking time limit based on a value in a beam tracking time limit field from a beam tracking initiator STA; 
However, in the same field of endeavor, Seok teaches, means for determining a beam tracking time limit based on a value (Time Limit field may correspond to a time limit value)  in a beam tracking time limit field from a beam tracking initiator STA (Seok; [0247] ... the Time Limit field may be set to a value with respect to the short beacon frame transmission time limit. The Time Limit field may correspond to a time limit value (or timeout value) in which the STA can receive a short beacon frame (or waits to receive a short beacon frame) from the AP after transmitting the NDP probe request frame); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu to include the above recited limitations as taught by Seok in order to indicate the time limit for beacon (Seok; [0247]). 

Regarding Claim 16,  Lu-Seok teaches The apparatus of claim 2 
 	Lu teaches, comprising a radio, the processor configured to cause the radio to transmit the BRP frame (Lu; [0037] ... The PPDU containing the feedback information is required to be received anywhere between the Short Interframe Spacing (SIFS) and BRPIFS).

Regarding Claim 17,  Lu-Seok teaches The apparatus of claim 16 
Lu teaches, comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system (Lu; [0037] Beam Refinement Protocol (BRP): 802.11ad also provides for a Beam Refinement Protocol (BRP) that allows 802.11ad stations to fine tune the transmit and receive antenna settings beyond sector granularity).

Claims 3, 5, 13, 15, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lu-Seok in view of Roy et al. (Roy hereafter) (US 20170064583 A1).

Regarding Claim 3 and 19,  Lu-Seok teaches The claims 2 and 18 
Lu-Seok fails to explicitly teach, configured to prohibit the beam tracking responder STA to transmit the BRP frame, based on a determination that the time period is longer than the beam tracking time limit
However, in the same field of endeavor, Roy teaches, configured to prohibit the beam tracking responder STA to transmit the BRP frame, based on a determination that the time period is longer than the beam tracking time limit (Roy; [0182] ...At a time, the PCP may initiate the process by transmitting the first BRP packet. Upon receiving the DMG ADDTS Response frame from the PCP, the new STA may orient its receive antenna beam towards the PCP and may wait to receive the first BRP frame. If the new STA may not receive the BRP packet within mBRPTimeout period, the STA may abandon BF Training with PCP.). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu-Seok to include the above recited limitations as taught by Roy in order to indicate the status of the BF Training, (Roy; [0178]). 

Regarding Claim 5, 21 and 23,  Lu-Seok teaches  The claims 2, 18 and 22, 
Lu-Seok fails to explicitly teach, wherein the time period is between a PHY Receive (Rx) end indication (PHY-RXEND. indication) primitive of the PPDU and a PHY Transmit (Tx) end confirm (PHY-TXEND.confirm) primitive of the BRP frame.
	However, in the same field of endeavor, Roy teaches, wherein the time period is between a PHY Receive (Rx) end indication (PHY-RXEND. indication) primitive of the PPDU and a PHY Transmit (Tx) end confirm (PHY-TXEND.confirm) primitive of the BRP frame (Roy; [0182]... The STA MLME/MAC may send the MLME-BF-Training.confirm primitive to its SME, for example, at the end of the BRP. The PCP MLME/MAC may send the MLME-BF-TRAINING.indication primitive to its SME.).
may abandon BF Training with PCP.). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu-Seok to include the above recited limitations as taught by Roy in order to indicate the status of the BF Training, (Roy; [0178]). 

Regarding Claim 13,  Lu-Seok teaches The apparatus of claim 2, 
Lu-Seok fails to explicitly teach, wherein the beam tracking time limit field is in a Directional Multi-Gigabit (DMG) capabilities element from the beam tracking initiator STA
 However, in the same field of endeavor, Roy teaches, wherein the beam tracking time limit field is in a Directional Multi-Gigabit (DMG) capabilities element from the beam tracking initiator STA (Roy; [0154] ...The Initiator may transmit DMG Beacons during the BTI, such as at the start of a Beacon Interval. The DMG Beacon frames may be transmitted in multiple time-slots).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu-Seok to include the above recited limitations as taught by Roy in order to indicate the status of the BF Training, (Roy; [0178]).

Regarding Claim 15,  Lu-Seok teaches The apparatus of claim 2, 
Lu-Seok fails to explicitly teach, wherein the beam tracking responder STA comprises a Directional Multi-Gigabit (DMG) STA
However, in the same field of endeavor, Roy teaches, wherein the beam tracking responder STA comprises a Directional Multi-Gigabit (DMG) STA (Roy; [0155] ... The Responder may scan (e.g., directionally) using one or more beams to search for the presence of a DMG Beacon. The presence of a DMG Beacon may indicate that the Responder is within range of an operational network).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu-Seok to include the above recited limitations as taught by Roy in order to indicate the status of the BF Training, (Roy; [0178]).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu-Seok in view of Trainin et al. (Trainin hereafter) (US 20120009880 A1).

Regarding Claims 4 and 20,  Lu-Seok teaches The claims 2 and 18
configured to allow the beam tracking responder STA to transmit the BRP frame, based on a determination that the time period is no longer than the beam tracking time limit.
configured to allow the beam tracking responder STA to transmit the BRP frame, based on a determination that the time period is no longer than the beam tracking time limit. (Trainin; [0091] As indicated at block 506, the method may include negotiating the link maintenance time period. For example, wireless communication devices 102 and 130 (FIG. 1) may negotiate the value of the beam link maintenance time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu-Seok to include the above recited limitations as taught by Trainin in order to  restore the beamformed link  (Trainin; [0090]). 

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Lu-Seok in view of Choi et al. (Choi hereafter) (US 20150023272 A1).

Regarding Claim 14,  Lu-Seok teaches The apparatus of claim 2, wherein the beam tracking time limit field has a size of two octets (Choi; [0113] ... The information indicating a length of the PSDU is information indicating a length of a bit sequence of the PSDU and may be indicated as an octet unit).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lu-Seok to include the above recited limitations as taught by Choi in order to  transmit data to an STA  (Choi; [0114]). 

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416                                                                                                                                                                                                        
/SAI AUNG/Primary Examiner, Art Unit 2416                                                                                                                                                                                                        /SAI AUNG/Primary Examiner, Art Unit 2416